Citation Nr: 0322180	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to April 
1979.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont denied benefits 
sought in October 2001, and the appellant appealed.  


REMAND

The veteran's death certificate contains an opinion that his 
fatal invasive bladder carcinoma was military service 
connected.  No reasons for the opinion are reported.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A physician should be requested to 
review the veteran's claims folder and 
write a medical opinion report which 
renders an opinion with reasons as to 
whether the veteran's invasive bladder 
carcinoma is related to any incident of 
service.  Furthermore, did the service-
connected prostate cancer have any 
relationship to death and, if so, what 
was such relationship?  The claims 
folder should be made available to the 
physician.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


